                                             IN THE UNITED STATES DISTRICT COURT
                                                 EASTERN DISTRICT OF ARKANSAS
                                                       WESTERN DIVISION

RICHARD DOUGLAS HYATT                                                                          PLAINTIFF
ADC #127294

VS.                                                            4:19-CV-00175-BRW

SALIEN COUNTY CIRCUIT COURT, et al.                                                        DEFENDANTS

                                                                   ORDER
              Plaintiff Richard Douglas Hyatt (“Plaintiff”), in custody at the Saline County Detention

Center, filed this case pro se under 42 U.S.C. § 1983, and submitted a Motion to Proceed In

Forma Pauperis (Doc. Nos. 1, 2). Because Plaintiff provided the documentation required by 28

U.S.C. § 1915(a), his request to proceed in forma pauperis (Doc. No. 1) is GRANTED.1

I.            In Forma Pauperis Application

              If a prisoner is permitted to file a civil action in forma pauperis, he still must pay the

$350.00 filing fee.2 The only question is whether he will pay the entire filing fee at the

beginning of the lawsuit or pay in installments over a period of time.3 To proceed in forma

                                                            
1
  Plaintiff is notified of his responsibility to comply with the Local Rules of the Court,
including Rule 5.5(c)(2):

              It is the duty of any party not represented by counsel to promptly notify the
              Clerk and the other parties to the proceedings of any change in his or her
              address, to monitor the progress of the case, and to prosecute or defend the
              action diligently. A party appearing for himself/herself shall sign his/her
              pleadings and state his/her address, zip code, and telephone number. If any
              communication from the Court to a pro se plaintiff is not responded to
              within thirty (30) days, the case may be dismissed without prejudice. Any
              party proceeding pro se shall be expected to be familiar with and follow the
              Federal Rules of Civil Procedure.
2
    28 U.S.C. §1915(b)(1).
3
    Ashley v. Dilworth, 147 F.3d 715, 716 (8th Cir. 1998).
pauperis, an inmate must file an application and attach a calculation sheet that shows his trust

account balances.4 Based on the information provided, the Court will determine how the filing

fee is to be paid. If an inmate is allowed to pay over time, he has to pay all of the filing fee, even

if the case is dismissed before trial, and no part of the fee will be refunded.

              Plaintiff’s calculation sheet shows that he has an average monthly deposit of $0.00. 5 I

will not assess an initial partial filing fee because Plaintiff cannot afford to pay one. His present

custodian, the Administrator of the Saline County Detention Center, or his or her designee, or

any future custodian, will collect the will collect the $350.00 filing fee in monthly payments of

20% of the preceding month’s income credited to Plaintiff’s inmate trust account, whenever the

account has more than $10.00. The payments should be clearly identified by the name and

number assigned to this action.

II.           Screening

              I must screen prisoner complaints that seek relief against a government entity, officer, or

employee.6 I will dismiss any part of a complaint raising claims that: (a) are legally frivolous or

malicious; (b) fail to state a claim upon which relief may be granted; or (c) seek money from a

defendant who is immune from paying damages.7

              Plaintiff alleges Defendants violated his constitutional rights in a pending state-court

criminal action.8 Specifically, he alleges that the last time he saw a judge was at a bond hearing

                                                            
4
  The calculation sheet must be signed by an authorized officer at the facility or unit where the
inmate is being held.
5
    Doc. No. 1.
6
    28 U.S.C. § 1915A; 28 U.S.C. § 1915.
7
    28 U.S.C. § 1915A(b); 28 U.S.C. § 1915(e).
8
     Doc. No. 2.
                                                               2
 
eight months ago; dates and times in his case were changed without his presence in front of a

judge and without his knowledge; he did not receive notice when his attorney left the public

defender’s office; ineffective assistance of counsel; and excessive bail.9 Plaintiff’s claims

against Defendants should be stayed. In Younger v. Harris,10 the Supreme Court held that

federal courts should abstain from interfering in ongoing state proceedings. The Court explained

the rationale for such abstention as follows:

          [The concept of federalism] represent[s] . . . a system in which there is sensitivity
          to the legitimate interests of both State and National Governments, and in which
          the National Government, anxious though it may be to vindicate and protect federal
          rights and federal interests, always endeavors to do so in ways that will not unduly
          interfere with the legitimate activities of the States.11

          The Younger abstention doctrine is appropriate where: (1) there is an ongoing state

proceeding; (2) an important state interest is implicated; and (3) the plaintiff has an avenue for

reviewing his constitutional claims in state court.12 Here, Arkansas has an important interest in

adjudicating the charges against Plaintiff, and he may raise the constitutional issues before the

state court. Plaintiff has not pled any extraordinary circumstances that would warrant

intervention in the state proceedings.13 When, as here, a plaintiff seeks damages, his case should




9
    Id.
10
     401 U.S. 37, 43-45 (1971).
11
     Id. at 44.
12
  Yamaha Motor Corp. v. Stroud, 179 F.3d 598, 602 (8th Cir. 1999); Yamaha Motor Corp. v.
Riney, 21 F.3d 793, 797 (8th Cir. 1994).
13
     Middlesex County Ethics Comm’n v. Garden State Bar Ass’n, 457 U.S. 423, 435 (1982).


                                                   3
be stayed under Younger, rather than dismissed.14 Accordingly, Plaintiff’s case is

administratively terminated until the criminal charges against him have been fully resolved.

                                           CONCLUSION

          1.     Plaintiff’s Motion For Leave to Proceed In Forma Pauperis (Doc. No. 1) is

GRANTED.

          2.     Plaintiff’s present custodian, the Administrator of the Saline County Detention

Center, or his or her designee, or any future custodian, will collect the will collect the $350.00

filing fee in monthly payments of 20% of the preceding month’s income credited to Plaintiff’s

inmate trust account, whenever the account has more than $10.00. The payments should be

clearly identified by the name and number assigned to this action.

          3.     The Clerk of the Court is directed to send a copy of this Order to the

Administrator of the Saline County Detention Center, 735 Neeley Street, Benton, Arkansas

72015.

          4.     The Clerk of the Court is further directed to stay and administratively terminate

this proceeding pending final disposition of Plaintiff’s criminal charges.

          5.     This case is subject to reopening upon Plaintiff’s filing of a motion to reopen the

case after such final disposition.

          6.     The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an in forma pauperis

appeal of this order would not be taken in good faith.

          IT IS SO ORDERED this 8th day of March, 2019.



                                                                Billy Roy Wilson
                                                       UNITED STATES DISTRICT JUDGE 


14
     Night Clubs, Inc. v. City of Fort Smith, 163 F.3d 475, 481-82 (8th Cir. 1998). 
                                                   4
